Case 21-03000-sgj Doc 48-9 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 8




                           EXHIBIT JJJJJ
                             Case 21-03000-sgj Doc 48-9 Filed 01/25/21                     Entered 01/25/21 18:52:30                Page 2 of 8




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Thursday, September 03, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund        Portfolio          CTPY       SideCode            Instrument           TradeDate    InstType   Commitment      Price   ExcValue     IssuerAnalyst   LastPrice LastPriceSource




                                                                                                           Common
                                                     Sell        AVYA                           09/02/20                   -6,575.00   16.45   108,175.85
                                                                                                           Stock




                                                                                       1
                        Case 21-03000-sgj Doc 48-9 Filed 01/25/21        Entered 01/25/21 18:52:30               Page 3 of 8




TradeType   Fund   Portfolio      CTPY    SideCode      Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                     2
                        Case 21-03000-sgj Doc 48-9 Filed 01/25/21        Entered 01/25/21 18:52:30               Page 4 of 8




TradeType   Fund   Portfolio      CTPY    SideCode      Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                     3
                        Case 21-03000-sgj Doc 48-9 Filed 01/25/21        Entered 01/25/21 18:52:30               Page 5 of 8




TradeType   Fund   Portfolio      CTPY    SideCode      Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                     4
                        Case 21-03000-sgj Doc 48-9 Filed 01/25/21        Entered 01/25/21 18:52:30               Page 6 of 8




TradeType   Fund   Portfolio      CTPY    SideCode      Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                     5
                        Case 21-03000-sgj Doc 48-9 Filed 01/25/21        Entered 01/25/21 18:52:30               Page 7 of 8




TradeType   Fund   Portfolio      CTPY    SideCode      Instrument           TradeDate   InstType   Commitment    Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                     6
                                                         Case 21-03000-sgj Doc 48-9 Filed 01/25/21                                                      Entered 01/25/21 18:52:30                                    Page 8 of 8




 TradeType              Fund                       Portfolio                     CTPY            SideCode                        Instrument                       TradeDate        InstType         Commitment          Price     ExcValue       IssuerAnalyst      LastPrice LastPriceSource




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  7
